 Case 1:21-cv-00083-KD-M Document 6 Filed 02/27/21 Page 1 of 6                       PageID #: 58




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

REDBRICK VENTURES LTD, et al.,                        )
    Plaintiffs,                                       )
                                                      )
v.                                                    )CIVIL ACTION 1:21-00083-KD-M
                                                      )
CAC MARITIME LTD,                                     )
     Defendant.

                                              ORDER

       This matter is before the Court on Plaintiffs' Verified Complaint (Doc. 1), Motion for the

issuance of a Rule B writ of attachment and garnishment (Doc. 3), and Motion to Appoint Special

Process Server (Doc. 5).1

I.     Rule B Attachment & Garnishment

       Supplemental Admiralty Rule B(1)(a) states: "If a defendant is not found within the district

when a verified complaint praying for attachment and the affidavit required by Rule B(1)(b) are

filed, a verified complaint may contain a prayer for process to attach the defendant's tangible or

intangible personal property—up to the amount sued for—in the hands of garnishees named in the

process." Four prerequisites must be met by the plaintiff to secure a writ of attachment: 1) the

plaintiff has a valid prima facie admiralty claim; 2) the defendant cannot be found within the

district where the action is commenced; 3) the defendant's property may be found within the

district; and 4) there is no statutory or general maritime law bar to attachment. Servicio Marina

Superior, LLC v. Matrix Int'l Ltd., 2009 WL 734114, at *6 (S.D. Ala. Mar. 17, 2009) (citing Aqua




       1
         Of note, in several instances Plaintiffs reference an "ex parte order of maritime attachment"
however, the motion was not filed ex parte and thus, no order shall issue ex parte.
 Case 1:21-cv-00083-KD-M Document 6 Filed 02/27/21 Page 2 of 6                       PageID #: 59




Stoli Shipping Ltd. v. Gardner Smith Pty Ltd., 460 F.3d 434, 445 (2d Cir.2006), overruled on other

grounds).

       Plaintiffs filed a Verified Complaint alleging breach of contract against Defendant CAC

Maritime Ltd (CAC), namely breach of a time charter contract related to the vessel M/V OCEAN

FORCE and seeking $655,727.18 in damages. (Doc. 1). Based on same, Plaintiffs move "to attach

in the hands of third party garnishees the debts, credits, and effects of the Defendant[] for their

breach of maritime contracts for failure to pay hire and additional costs related to the M/V OCEAN

FORCE." (Doc. 3 at 1-2). Specifically:

       Defendant[]’ property presently located within this judicial district, the tangible and
       intangible property including bank accounts located at PNC Bank Corp. and funds
       advanced by Defendant in respect of disbursements, pilots, tugs, stevedoring
       services, port costs, and expenses relating to the hire and calls of the Vessel and in
       respect of other vessels operated by the said Defendant under time charter, and also
       freights payable to the said Defendant in respect of booking notes, bills of lading,
       or other contracts of affreightment held by Stiegler S[h]ipping Company Inc.
       (“Stiegler”) within this District.

(Doc. 3 at 3). Plaintiffs' proposed order adds further, to attach:

       all property, tangible or intangible, belonging to Defendant CAC MARITIME LTD
       comprised of debts, credits, or effects including but not limited to: bank accounts,
       checks, payments made to, held or which may be receivable by, the said garnishees
       on behalf of the said Defendants, disbursements for pilots, tugs, stevedoring
       services, port costs, and expenses related to hire and vessel calls, freights payable,
       monies, disbursement advances, goods or other services, documents of title, shares
       of stock or other financial instruments and any other funds, collateral or property
       of any kind belonging to, claimed by, or held for the benefit of, the Defendant,
       within this District in an amount up to USD $655,727.18 pursuant to Supplemental
       Rule B and the same be attached as may be found in the possession, custody or
       control of the garnishee(s) or which are found in the possession or control of
       specific garnishees, to wit: PNC Bank Corp. and Steigler Shipping Company Inc.....

(Doc. 3-1 at 1-2).




                                                  2
 Case 1:21-cv-00083-KD-M Document 6 Filed 02/27/21 Page 3 of 6                           PageID #: 60




        It appears that Plaintiffs seek attachment of the foregoing as security to recover a potential

foreign arbitration award or judgment.2 This is valid prima facie admiralty claim.3 Additionally,

per the Verified Complaint and affidavit of counsel Potts (Doc. 1-3 (Aff. Potts)), CAC cannot be

found within the district, but property of CAC can -- namely bank accounts at PNC Bank and funds

held by Stiegler Shipping Company. Moreover, there is no statutory or maritime bar.

        However, Plaintiffs appear to seek a Rule B Attachment and writ for not just the property

held by PNC and Stielger presently but for "after acquired property" in the form of CAC's bank

accounts and/or funds held by PNC Bank Corp. and/or Stiegler Shipping Company Inc. in the

future ("held or which may be receivable by" and "as may be found in the possession, custody or

control of the garnishee(s)"). This attachment then, is not limited to the accounts and/or funds

presently held by these entities. "The plaintiff has the burden of justifying a continued attachment.

Fed. R. Civ. P., Supp. R. E(4)(f)." Willis v. Princess Cruise Lines, 2020 WL 5353984, *12 (C.D.

Cal. May 29, 2020). Plaintiffs have not provided support for perpetual or after-acquired property

attachment. Additionally, for attachment to issue, a garnishee must technically be in possession

of the property of a defendant at the time it receives service of an attachment order (i.e., there must

be something to be attached) as Supplemental Admiralty Rule B(1)(a) specifies for attachment of


        2
         Paragraph 22 of the relevant time charter contract (albeit a "working draft" version provided to
the Court) provides that the parties shall arbitrate any dispute in connection with the contract.
        3
          The purpose of a Rule B attachment is two-fold: “first, to gain jurisdiction over an absent
defendant; and second, to assure satisfaction of a judgment.” World Wide Supply OU v. Quail Cruises Ship
Management, 802 F.3d 1255, 1261 (11th Cir. 2015) (citing Aqua Stoli Shipping Ltd. v. Gardner Smith Pty
Ltd., 460 F.3d 434, 437–38 (2d Cir.2006), overruled on other grounds by Shipping Corp. of India Ltd. v.
Jaldhi Overseas Pte Ltd., 585 F.3d 58 (2d Cir.2009)). Thus, a maritime attachment is designed to assure a
defendant's appearance and to secure satisfaction if the suit is successful. Schiffahartsgesellschaft
Leonhardt & Co. v. A. Bottacchi S.A. De Navegacion, 773 F.2d 1528, 1537 (11th Cir. 1985) (citing Swift
& Co. Packers v. Compania Colombiana del Caribe, S.A., 339 U.S. 684, 693 (1950). Additionally, “a Rule
B maritime attachment reaches all manner of assets because property suitable to an attachment consists of
any form of the defendant's 'tangible and intangible' property." The B, C, D’s of the Admiralty Rules:
Obtaining Security For Your Claims, Gina M. Venezia, 27 U.S.F. Mar. L.J. 241, 250 (2014-2015).


                                                    3
 Case 1:21-cv-00083-KD-M Document 6 Filed 02/27/21 Page 4 of 6                      PageID #: 61




a defendant's "tangible or intangible personal property—up to the amount sued for—in the hands

of garnishees named in the process." (emphasis added). There is no way to predict if and or when

additional CAC assets will be held by PNC or Stiegler. As such, no continuous Rule B Attachment

and/or writ shall be granted. See e.g., Cala Rosa Marine Co. v. Sucres Et Deneres Group, 613 F.

Supp. 2d 426, 428-429 (S.D.N.Y. 2009) (Rule B makes no provision for continuous service,

authorization of continuous service circumvents the well-established prohibition against attaching

“after-acquired property” of the defendant, and “the practice is disruptive to the .... banking

industry ...[]"). As such, Plaintiffs' motion (Doc. 3) is DENIED as to that specific request.

       However, the remainder of the requested Rule B Attachment appears proper under

applicable law and thus Plaintiff's motion (Doc. 3) is GRANTED as to those CAC bank accounts

and/or funds held by either PNC Bank Corp. and/or Stiegler Shipping Company Inc. as of the date

of their receipt of this Order and the Attachment.

       Therefore, it is ORDERED that the Clerk issue a Writ of Attachment against PNC Bank

Corp. and Stiegler Shipping Company Inc. with regard to Defendant CAC Maritime Ltd.'s

property presently located within this judicial district including the tangible and intangible

property including bank accounts located at PNC Bank Corp. and funds advanced by Defendant

in respect of disbursements, pilots, tugs, stevedoring services, port costs, and expenses relating to

the hire and calls of the Vessel and in respect of other vessels operated by the said Defendant under

time charter, and also freights payable to the said Defendant in respect of booking notes, bills of

lading, or other contracts of affreightment held by Stiegler.

II.    Motion to Appoint Special Process Server

       Supplemental Admiralty Rule B(1)(d)(ii) provides: "If the property is other tangible or

intangible property, the summons, process, and any supplemental process must be delivered to a



                                                 4
 Case 1:21-cv-00083-KD-M Document 6 Filed 02/27/21 Page 5 of 6                         PageID #: 62




person or organization authorized to serve it, who may be (A) a marshal; (B) someone under

contract with the United States; (C) someone specially appointed by the court for that purpose; or,

(D) in an action brought by the United States, any officer or employee of the United States.

        Plaintiffs seek the Court's appointment of a special process server pursuant to Federal Rule

of Civil Procedure 4(c)(3) and Rule B of the Supplemental Admiralty Rules; namely "[a] member

of this [Briskman & Binion] law firm third-party process service, all of whom are over 18 years

of age and not party to this action, will act as special process server to effect service of the Process

of Maritime Attachment and Garnishment on Garnishees at any location within the District where

service will be accepted." (Doc. 5 at 1). Plaintiffs add that in light of COVID-19 restrictions, they

request permission to serve the order and attachment via verifiable electronic means including but

not limited to facsimile or e-mail. (Id. at 2). Plaintiffs request further "[t]o avoid the need to

repeatedly serve the garnishee, Plaintiffs respectfully seek leave, as embodied in the accompanying

proposed order, for any writ served on a garnishee to be deemed effective and continuous

throughout any given day." (Id.)

        Fed.R.Civ.P. Rule 4.1(a) provides: "Process--other than a summons under Rule 4 or a

subpoena under Rule 45--must be served by a United States marshal or deputy marshal or by a

person specially appointed for that purpose. It may be served anywhere within the territorial limits

of the state where the district court is located and, if authorized by a federal statute, beyond those

limits. Proof of service must be made under Rule 4(l)." Rule 4(c) provides further that service

may be effected by "[a]ny person who is at least 18 year of old and not a party[]" and that "[a]t the

plaintiff's request, the court may order that service be made .....by a person specially appointed by

the court…." Fed.R.Civ.P. Rules 4(c)(2)-(3). As such, this Court has discretion to authorize a

non-Marshal to serve process as "specially appointed for that purpose." See, e.g., Francois v.



                                                   5
 Case 1:21-cv-00083-KD-M Document 6 Filed 02/27/21 Page 6 of 6                        PageID #: 63




Washmonbo, Inc., 2008 WL 2694752, *2 (S.D. Fla. 2008) (service of writ of garnishment under

Rule 4.1, authorized non-Marshal to serve writ of garnishment).

       In the Court's discretion, the Court finds as follows. The Court would not typically

specially appoint an unidentified and unknown process server(s) to effect service under any

circumstance. However, case law indicates that such is permissible, and for a Rule B attachment

and garnishment. See, e.g., Nueva Seas AS v. USD 179, 092 by Truist Bank, 2020 WL 7078823,

*1 (D.D.C. Dec. 3, 2020). As such, the Court GRANTS Plaintiff's motion to the extent it requests

appointment of members of its firm, who "are over 18 years of age and not party to this action[]"

as special process servers. Service may be effected electronically. Thus, it is ORDERED that the

Court SPECIALLY APPOINTS a member of Plaintiffs' counsel's firm, Briskman & Binion, P.C.,

who is over 18 years old and not a party to the suit as a special process server for service of process

of the maritime attachment and garnishment which is the subject of this Order (i.e., not a

continuous appointment).

       DONE and ORDERED this the 27th day of February 2021.

                                               /s/ Kristi K. DuBose
                                               KRISTI K. DuBOSE
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                  6
